Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 12 July 2019.  
2.	Claims 1-20 are currently pending.  Claims 1, 5, and 13, are independent claims. 
3.	The IDS submitted on 6 August 2019 has been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-6, 9-11, 13-14, and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Application No. 2018/0124049 (hereinafter ‘049) in view of Thakkar U.S. Patent Application Publication No. 2018/0083941 (hereinafter ‘941).
As to dependent claim 1, “A method for authenticating a client node that is requesting access to an application in a digital network, said method comprising: receiving an access request from the client node, said access request associated with a uniform resource identifier ("URI"); extracting a target application from the URI” is taught in ‘049 Figure 1 A and paragraphs 6-8; the following is not explicitly taught in ‘049

“based on the authentication protocol, generating a series of one or more authentication tests that, in combination, satisfy the authentication protocol, even when the client node natively supports a different authentication protocol” however ‘941 teaches checking an authentication token to ensure the authentication token is registered and therefore satisfies authentication required for different authentication technology as well as “An addition check may involve running the associated authenticator, e.g., by calling the shared library that includes one or  more credentials…After confirmation, the identity of the client application may be set to enable the client application to communicate with one or more server-side applications” in the Abstract, paragraphs 16-18, in addition ‘941 teaches “the server-side authenticator interface 28 calls back to the client application 52 and accompanying authenticator 58 to generate and issue a confirming token…The client-side authenticator 58 is run (in response to the call from the server-side authenticator 28) via the browser 52 (e.g., at step 6) in paragraph 123;
“and executing the series of authentication tests to authenticate the client node vis-a-vis the target application” however ‘941 teaches the interface code for interfacing the client 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and authenticating a device based on the application ID according to the URI  taught in ‘049 to include a means to authenticate the client node even when the client note supports a different authentication protocol.  One of ordinary skill in the art would have been motivated to perform such a modification to allow for more secure communications between multiple clients see ‘941 paragraphs 3-10. 
	As to dependent claim 2, “The method of claim 1, wherein the target application is one of a plurality of target applications, and the method further comprises executing the series of authentication tests to authenticate the client node vis-a-vis one or more of the plurality of target applications” is taught in ‘941 paragraph 14.
	As to dependent claim 4, “The method of claim 1, further comprising: generating a token and an associated token mapping for the access request; and managing access between the client node and the target application based at least in part on the token and the token mapping” is shown in ‘941 paragraphs 11-14.
	As to independent claim 5, “A digital authentication architecture, said architecture comprising: one or more client nodes” is taught in ‘049 Figure 1A and paragraphs 6-8;
the following is not taught in ‘049:
“one or more applications, each of the applications supporting an authentication protocol;  and an authentication adapter bridge ("AAB"), wherein said AAB is configured to: receive an access request from a first client node, said access request requesting access to a target application from the one or more applications;  provide an authentication pipeline between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and authenticating a device based on the application ID according to the URI  taught in ‘049 to include a means to authenticate the client node even when the client note supports a different authentication protocol.  One of ordinary skill in the art 
	As to dependent claim 6, “The architecture of claim 5, wherein the authentication pipeline is a multi-tiered authentication pipeline, said multi-tiered authentication pipeline comprising a series of authentication modules, each authentication module configured to administer one authentication test from a series of authentication tests” is taught ‘941 Abstract, paragraphs 1-14, note the shared library has an authenticator (i.e. authentication pipeline) that generates tokens (authentication tests). 
	As to dependent claim 9, “The architecture of claim 5, wherein the AAB is further configured to authorize the first client node to access a plurality of target applications” is shown in ‘941 paragraphs 11, 14, 28, 40, and 67, note “the authenticated client may communicate with one or more of the server-side applications”.
	As to dependent claim 10, “The architecture of claim 5, wherein the access request is associated with a uniform resource identifier ("URI")” is taught in ‘049 Abstract;
	“and the authentication pipeline is associated with a routing that is based at least in part on information included in the URI” is shown in ‘941 paragraphs 64 and 71.
	As to dependent claim 11, “The architecture of claim 5, further comprising a tokenization module, said tokenization module comprising a token generator and a database for storing tokens and a mapping associated with each of said tokens, and wherein access between the client nodes and the applications is based at least in part on one or more of the tokens” is disclosed in ‘941 paragraphs 11, 13, 14, 32, and 49.
	As to independent claim 13.  A method for providing authentication between presumptively incompatible elements in a digital network, said method comprising: receiving an 
“identifying an authentication protocol that is supported by the client node; identifying an authentication protocol that is supported by the target application” however ‘941 teaches “The server-side application may employ similar authentication technology as that employed by the server. The client application may employ a different authentication technology than that employed by the server-side application” and “Software applications and servers upon which they run (which may employ different authentication technologies) may be readily adjusted to incorporate such authenticator code for implementing various embodiments herein.  Accordingly, software application that would otherwise be unable to efficiently intercommunicate due the use of disparate authentication technologies can ow be readily and efficiently integrated to facilitate intercommunications” in paragraphs 16 and 20;
	“providing an authentication pipeline between the client node and the target application; facilitating, via the authentication pipeline, an authentication stream that satisfies the authentication protocol that is supported by the target application, said authentication stream satisfying the authentication protocol even when the client node supports a different authentication protocol” however ‘941 teaches the interface code for interfacing the client application with the shared library for generating one or more tokens (i.e. series of authentication tests) in paragraph 14;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and authenticating a device based on the application ID according to the URI  taught in ‘049 to include a means to authenticate the client node even when the client note supports a different authentication protocol.  One of ordinary skill in the art would have been motivated to perform such a modification to allow for more secure communications between multiple clients see ‘941 paragraphs 3-10.

	As to dependent claim 14, “The method of claim 13, wherein the authentication pipeline is a multi-tiered authentication pipeline, and the method further comprises administering, via each tier of the multi-tiered authentication pipeline, one authentication test from among a series of authentication tests” is taught in ‘941 paragraphs 11-14.
	As to dependent claim 17, “The method of claim 13, further comprising authorizing, via the authentication pipeline, the client node to access a plurality of target applications” is shown in ‘941 paragraphs 11, 14, 28, 40, and 67, note “the authenticated client may communicate with one or more of the server-side applications”.
	As to dependent claim 18, “The method of claim 13, wherein the access request is associated with a uniform resource identifier ("URI")” is taught in ‘049 Abstract;
	“and the method further comprises routing the authentication pipeline based at least in part on information included in the URI” is shown in ‘941 paragraphs 64 and 71.
.

6.	Claims 3, 7-8, and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Application No. 2018/0124049 (hereinafter ‘049) in view of Thakkar U.S. Patent Application Publication No. 2018/0083941 (hereinafter ‘941) in further view of Shah et al. U.S. Patent Application Publication No. 2013/0125226 (hereinafter ‘226).

	As to dependent claim 3, the following is not explicitly taught in ‘049 and ‘941: “The method of claim 1, wherein the client node is one of a plurality of client nodes, and the method further comprises amalgamating authentication data from the plurality of client nodes to authenticate one or more of the plurality of client nodes vis-a-vis the target application” however ‘226 teaches User Equipment (UEs) may support the implementation of multiple SSO clients running as sub-functions within a multi-service manager in paragraphs 94-95.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and authenticating a device based on the application ID according to the URI  taught in ‘049 and ‘941 to include a means to amalgamate authentication data from a plurality of client nodes.  One of ordinary skill in the art would have been motivated to perform such a modification because of the increasing use of the smart phone to access internet services places undue burden on the user to remember credentials see ‘226 paragraph 2.


	As to dependent claim 7, “The architecture of claim 5, wherein the AAB is further configured to provide an amalgamated authentication pipeline, said amalgamated authentication pipeline facilitating a combination of a plurality of authentication streams, the authentication streams communicating authentication data that, in combination, satisfy the authentication protocol that is supported by the target application” is taught in ‘226 paragraphs 94-95.
	As to dependent claim 8, “The architecture of claim 7, wherein the plurality of authentication streams obtain the authentication data from a plurality of client nodes” is shown in ‘226 paragraphs 94-95.
	As to dependent claim 15, “The method of claim 13, further comprising: communicating authentication data via a plurality of authentication streams; and amalgamating the authentication data to satisfy the authentication protocol that is supported by the target application” is disclosed in ‘226 paragraphs 94-95.
	As to dependent claim 16, “The method of claim 15, further comprising obtaining the authentication data from a plurality of client nodes” is taught in ‘226 paragraphs 94-95.

7.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Application No. 2018/0124049 (hereinafter ‘049) in view of Thakkar U.S. Patent Application Publication No. 2018/0083941 (hereinafter ‘941) in further view of Zmener U.S. Patent Application Publication No. 2013/0332998 (hereinafter ‘998).
	
	As to dependent claim 12, the following is not explicitly taught in ‘049 and ‘941: “The architecture of claim 5, wherein the AAB is further configured to provide authentication, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and authenticating a device based on the application ID according to the URI  taught in ‘049 and ‘941 to include a means to provide authentication, authorization, and auditing ("AAA") for the access request.  One of ordinary skill in the art would have been motivated to perform such a modification because a system is needed to handle disparate access requirements and protocols resulting in use of multiplicity of User IDs and passwords for various systems see ‘998 paragraphs 4-8.
	As to dependent claim 20, “The method of claim 13, further comprising providing authentication, authorization, and auditing ("AAA") for the access request” is taught in ‘998 Abstract and paragraphs 25-27.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

______________________________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        11 August 2021